 


110 HR 1893 IH: Choking Hazard Awareness Act
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1893 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Federal Hazardous Substances Act to require the inclusion of warning labels on Internet and catalogue advertising of certain toys and games. 
 
 
1.Short titleThis Act may be cited as the Choking Hazard Awareness Act.
2.Labeling requirement for Internet and catalogue advertising of certain toys and gamesSection 24 of the Federal Hazardous Substances Act (15 U.S.C. 1278) is amended—
(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively;
(2)by inserting after subsection (b) the following:

(c)Internet, catalogue, and other advertising
(1)RequirementAny advertisement for any toy, game, balloon, small ball, or marble that requires a cautionary statement under subsections (a) and (b), including advertisement on Internet websites or in catalogues or other distributed materials, shall include the appropriate cautionary statement required under such subsections in its entirety displayed on or immediately adjacent to such advertisement. Such cautionary statement shall be displayed in the language that is primarily used in the advertisement, catalogue, or Internet website, and in conspicuous and legible type in contrast by typography, layout, or color with other material printed or displayed in such advertisement, and in a manner consistent with part 1500 of title 16, Code of Federal Regulations (or a successor regulation thereto).
(2)EnforcementThe requirement in paragraph (1) shall be treated as a consumer product safety standard promulgated under section 7 of the Consumer Product Safety Act (15 U.S.C. 2056) and the publication or distribution of any advertisement that is not in compliance with the requirements of paragraph (1) shall be treated as a prohibited act under section 19 of such Act (15 U.S.C. 2068).. 
 
